In the United States Court of Federal Claims
                                  OFFICE OF SPECIAL MASTERS
                                           No. 18-0223V
                                    Filed: September 23, 2019
                                          UNPUBLISHED


    MARCIA GRAY,

                          Petitioner,                        Special Processing Unit (SPU);
    v.                                                       Damages Decision Based on Proffer;
                                                             Influenza (Flu) Vaccine; Shoulder
    SECRETARY OF HEALTH AND                                  Injury Related to Vaccine
    HUMAN SERVICES,                                          Administration (SIRVA)

                         Respondent.


Isaiah Richard Kalinowski, Maglio Christopher & Toale, PA, Washington, DC, for
       petitioner.
Paul Elias Werner, U.S. Department of Justice, Washington, DC, for respondent.

                                DECISION AWARDING DAMAGES1

Dorsey, Chief Special Master:

      On February 14, 2018, petitioner filed a petition for compensation under the
National Vaccine Injury Compensation Program, 42 U.S.C. §300aa-10, et seq.,2 (the
“Vaccine Act”). Petitioner alleges that she suffered a shoulder injury related to vaccine
administration (“SIRVA”) causally related to the influenza vaccination she received on
October 13, 2016. Petition at ¶¶ 3, 16. The case was assigned to the Special
Processing Unit of the Office of Special Masters.

       On May 7, 2019, a ruling on entitlement was issued, finding petitioner entitled to
compensation for her SIRVA. On September 23, 2019, respondent filed a proffer on
award of compensation (“Proffer”) indicating petitioner should be awarded $90,000.00,
representing compensation for petitioner’s pain and suffering. Proffer at 1. In the
Proffer, respondent represented that petitioner agrees with the proffered award. Id.
1 The undersigned intends to post this decision on the United States Court of Federal Claims' website.
This means the decision will be available to anyone with access to the internet. In accordance with
Vaccine Rule 18(b), petitioner has 14 days to identify and move to redact medical or other information,
the disclosure of which would constitute an unwarranted invasion of privacy. If, upon review, the
undersigned agrees that the identified material fits within this definition, the undersigned will redact such
material from public access. Because this unpublished decision contains a reasoned explanation for the
action in this case, undersigned is required to post it on the United States Court of Federal Claims'
website in accordance with the E-Government Act of 2002. 44 U.S.C. § 3501 note (2012) (Federal
Management and Promotion of Electronic Government Services).

2   National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755.
Based on the record as a whole, the undersigned finds that petitioner is entitled to an
award as stated in the Proffer.

       Pursuant to the terms stated in the attached Proffer, the undersigned awards
petitioner a lump sum payment of $90,000.00, representing compensation for
petitioner’s pain and suffering, in the form of a check payable to petitioner,
Marcia Gray. This amount represents compensation for all damages that would be
available under § 15(a).

       The clerk of the court is directed to enter judgment in accordance with this
decision.3

IT IS SO ORDERED.

                                          s/Nora Beth Dorsey
                                          Nora Beth Dorsey
                                          Chief Special Master




3 Pursuant to Vaccine Rule 11(a), entry of judgment can be expedited by the parties’ joint filing of notice
renouncing the right to seek review.


                                                      2
            IN THE UNITED STATES COURT OF FEDERAL CLAIMS
                      OFFICE OF SPECIAL MASTERS

MARCIA GRAY,                                   )
                                               )
               Petitioner,                     )      No. 18-223V
                                               )      Chief Special Master
       v.                                      )      Nora Beth Dorsey
                                               )      ECF
SECRETARY OF HEALTH                            )
AND HUMAN SERVICES,                            )
                                               )
               Respondent.                     )
                                               )

         RESPONDENT’S PROFFER ON AWARD OF COMPENSATION

I.     Compensation for Vaccine Injury-Related Items

       On May 7, 2019, respondent filed a Rule 4(c) Report conceding entitlement in

this case. On that date, the Chief Special Master issued a Ruling on Entitlement finding that

petitioner was entitled to vaccine compensation for his Shoulder Injury Related to Vaccine

Administration (“SIRVA”). Respondent proffers that based on the evidence of record,

petitioner should be awarded $90,000.00, for pain and suffering. This amount represents

all elements of compensation to which petitioner is entitled under 42 U.S.C. § 300aa-

15(a)(1); 15(a)(3)(A); and 15(a)(4). Petitioner agrees.

II.    Form of the Award

       The parties recommend that the compensation provided to petitioner should be

made through a lump sum payment as described below, and request that the Chief Special

Master’s decision and the Court’s judgment award the following: 1



1
  Should petitioner die prior to entry of judgment, the parties reserve the right to move
the Court for appropriate relief. In particular, respondent would oppose any award for
future medical expenses, future lost earnings, and future pain and suffering.
       A lump sum payment of $90,000.00, in the form of a check payable to
       petitioner, Marcia Gray. This amount accounts for all elements of
       compensation under 42 U.S.C. § 300aa-15(a) to which petitioner is
       entitled.

Petitioner is a competent adult. Evidence of guardianship is not required in this case.


                                                     Respectfully submitted,

                                                     JOSEPH H. HUNT
                                                     Assistant Attorney General

                                                     C. SALVATORE D’ALESSIO
                                                     Acting Director
                                                     Torts Branch, Civil Division

                                                     CATHARINE E. REEVES
                                                     Deputy Director
                                                     Torts Branch, Civil Division

                                                     ALEXIS BABCOCK
                                                     Assistant Director
                                                     Torts Branch, Civil Division

                                                     /s/ Paul E. Werner
                                                     PAUL E. WERNER
                                                     Senior Trial Counsel
                                                     Torts Branch, Civil Division
                                                     U.S. Department of Justice
                                                     P.O. Box 7146
                                                     Benjamin Franklin Station
                                                     Washington, D.C. 20044-0146
                                                     Tel.: (202) 616-4152
Dated: September 23, 2019